Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2022 has been entered.
Allowable Subject Matter
Claims 1 and 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records including EP1298050 does not anticipate or render obvious a bicycle generator device, comprising: a connecting member connecting the rotational input member to the crankshaft or the crank arm in a torque transmitting relationship; wherein the housing includes an annular part that concentrically supports the rotational input member, and the rotational input member and the annular part are positioned between the frame and the crank arm, and wherein the annular part is provided with a tubular portion defining a central opening which has an inner diameter larger than an outer diameter of the crankshaft and through which the crankshaft loosely passes, and the rotational input member is coaxially and rotatably mounted on an outer periphery of the tubular portion s recited in claim 1.  Claims 5-8 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


9/2/2022

/DANG D LE/Primary Examiner, Art Unit 2834